     Case 1:19-cv-00033-AW-GRJ Document 112 Filed 11/04/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          GAINESVILLE DIVISION

JASON COMPTON, and all others          )
similarly situated,                    )
                                       )
      Plaintiff(s),                    )
                                       )
v.                                     )       Case No. 1:19-cv-00033-MW-GRJ
                                       )
GENERAL MOTORS LLC,                    )
                                       )
      Defendant.                       )

             STIPULATION OF DISMISSAL WITH PREJUDICE

      Plaintiff Jason Compton (“Plaintiff”) and Defendant General Motors LLC

(“GM”), by and through their undersigned counsel, hereby stipulate and agree that,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff’s individual

claims and this action against GM are hereby dismissed with prejudice, with each

party to bear its own costs and attorneys’ fees.

      SO STIPULATED.

Dated: November 4, 2020

Respectfully submitted,

  /s/ F. Jerome Tapley                              /s/ Kathleen Taylor Sooy *
 F. Jerome Tapley                                  Kathleen Taylor Sooy (pro hac vice)
 Florida Bar No. 0022066                           Tracy A. Roman (pro hac vice)
 Hirlye R. “Ryan” Lutz, III                        Andrew G. Pruitt (pro hac vice)
 (pro hac vice)                                    CROWELL & MORING LLP
 Adam W. Pittman                                   1001 Pennsylvania Avenue NW
 (pro hac vice)                                    Washington, DC 20004
    Case 1:19-cv-00033-AW-GRJ Document 112 Filed 11/04/20 Page 2 of 4




CORY WATSON, P.C.                          Tel.: (202) 624-2500
2131 Magnolia Avenue South                 Fax: (202) 628-5611
Birmingham, Alabama 35205                  ksooy@crowell.com
Tel: (205) 328-2200                        troman@crowell.com
Fax: (205) 324-7896                        apruitt@crowell.com
jtapley@corywatson.com
rlutz@corywatson.com                       Ginger Barry Boyd, Esq.
apittman@corywatson.com                    Florida Bar Number 0294550
                                           NELSON MULLINS BROAD AND
James C. Wyly (pro hac vice)               CASSEL
Sean F. Rommel (pro hac vice)              215 South Monroe Street
WYLY~ROMMEL, PLLC                          Suite 400
4004 Texas Boulevard                       Tallahassee, Florida 32301
Texarkana, Texas 75503                     Tel.: (850) 205-3356
Tel.: (903) 334-8646                       Fax: (850) 521-1472
Fax: (903) 334-8645                        ginger.boyd@nelsonmullins.com
jwyly@wylyrommel.com
srommel@wylyrommel.com                     Counsel for General Motors LLC
                                           *with permission
Clay Barnett (pro hac vice)
J. Mitch Williams (pro hac vice)
BEASLEY ALLEN
4200 Northside Pkwy NW
Building One, Suite 100
Atlanta, GA 30327
Tel.: (334) 269-2343
Fax: (855) 674-1818
clay.barnett@beasleyallen.com
mitch.williams@beasleyallen.com

Jeffrey A. Koncius (pro hac vice)
Melanie M. Palmer (pro hac vice)
KIESEL LAW LLP
8648 Wilshire Boulevard
Beverly Hills, California 90211-2910
Tel.: (310) 854-4444
Fax: (310) 854-0812
koncius@kiesel.law
palmer@kiesel.law



                                       2
    Case 1:19-cv-00033-AW-GRJ Document 112 Filed 11/04/20 Page 3 of 4




Michael J. Flannery (pro hac vice)
CUNEO GILBERT & LADUCA LLP
7733 Forsyth Boulevard, Suite 1675
Saint Louis, MO 63105
Tel.: (202) 789-3960
mflannery@cuneolaw.com

Ryan F. Stephan (pro hac vice)
Andrew C. Ficzko (pro hac vice)
STEPHAN ZOURAS LLP
100 N Riverside Plaza, Suite 2150
Chicago, IL 60606
Tel.: (312) 233-1550
Fax: (312) 233-1560
rstephan@stephanzouras.com
aficzko@stephanzouras.com


Attorneys for Plaintiff Jason Compton




                                        3
     Case 1:19-cv-00033-AW-GRJ Document 112 Filed 11/04/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 4th day of November, 2020, I electronically filed

the foregoing document with the Clerk of Court using the CM/ECF filing system. I

further certify that the foregoing document was served on all counsel of record via

transmission of the Notice of Electronic Filing generated by the Court’s CM/ECF

system.

                                      /s/ F. Jerome Tapley
                                      F. Jerome Tapley




                                         4
